Citation Nr: 1012251	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service for more than 20 
years commencing in August 1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision. 


FINDING OF FACT

The evidence demonstrates that the Veteran's tinnitus was 
the result of military noise exposure.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The Court of Appeals for Veterans Claims (Court) has held 
that lay evidence is competent and sufficient to establish a 
diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, lay evidence may suffice to establish the 
manifestations of a chronic condition during service, or 
within a presumptive period; and, when a condition is not 
chronic and there is no medical evidence of a causal nexus, 
lay testimony or medical evidence may establish continuity 
of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Of note, the Court has specifically held that 
tinnitus is a type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

As such, the Veteran, as a lay person, is competent to 
report both that he developed symptoms such as ringing in 
the ears during service, and that the ringing had persisted 
to the present day. 

Once, as here, it has been determined that the Veteran is 
competent to provide testimony on a matter, the inquiry 
shifts to a determination as to whether the Veteran's 
testimony is credible.  See Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  

The Veteran testified at a hearing before the Board in 
January 2010 that his primary duty during his long (more 
than 25 year) military career was as a pilot flying P-2 and 
P-3 aircraft.  The Veteran was asked when he first noticed 
that there was a problem with ringing in his ears, to which 
he responded that it was when he began flying the P-2 
aircraft while in service.  He explained that the aircraft 
he flew had two large reciprocating engines directly outside 
the cockpit which made it very difficult to hear in the 
cockpit.  To compensate he reported that the pilots would 
often take their headsets off so as to be better able to 
converse, thereby exposing themselves to increased noise.  
The Veteran denied being treated for tinnitus while in 
service; although he stated that he never really received 
treatment for hearing loss either despite having hearing 
difficulty during that time.

The Veteran testified that for a long time he had thought 
that hearing loss and tinnitus were the same claim, and only 
once he realized that they were separate claims did he 
initiate his claim for service connection for tinnitus.  

The Veteran was asked directly at his hearing whether the 
ringing was present when he exited service, and he replied 
that it was and asserted that it had continued to the 
present day, although he indicated that it had worsened 
since that time.

At his February 2008 VA examination, the Veteran reported 
that his tinnitus had only been present for approximately 10 
years; and when the examiner was asked for an opinion as to 
the etiology of the Veteran's tinnitus two months later, she 
wrote that there was no reason for the Veteran's tinnitus to 
have begun when he reported it, but given his report of 
onset it was less likely than not that his tinnitus was the 
result of his military service.  Based on this medical 
opinion, the RO denied the Veteran's claim.

In response to the rating decision, the Veteran filed a 
notice of disagreement in which he explained that while the 
ringing in his ears had become particularly noticeable and 
annoying in the past 10-15 years, it had essentially been 
present since his time in service when he began having 
hearing problems.

At his hearing, the Veteran was specifically asked why he 
had told the VA examiner that his tinnitus had only been 
present for 10 years, and he responded that it had become 
"super noticeable" at that time, but he once again stressed 
that the ringing had been present for many years.

In this case, the Board finds the Veteran's testimony to be 
credible.  He has not exaggerated his symptoms, nor has he 
attempted to stretch the truth in an effort to bolster his 
claim.  He candidly discussed his experiences in the United 
States Navy with the undersigned Veterans Law Judge, and he 
consistently described the same military noise exposure at 
his hearing as he did at his VA examination.

It is clear the Veteran was exposed to acoustic trauma while 
in the Navy as a pilot, and the Veteran has testified under 
oath that he first began noticing a ringing in his ears 
while still in service, which has persisted since that time.  
The Board acknowledges that a negative VA medical opinion 
was received.  However, since that opinion was issued, the 
Veteran has provided the aforementioned testimony which has 
changed the underlying facts upon which the medical opinion 
was based.  As such, the medical opinion is now considered 
to have been based upon a faulty premise (albeit through no 
fault of the audiologist), and it therefore is not given any 
weight.  It is noted that the examiner had commented that 
there was no reason for the Veteran's tinnitus to have begun 
only 10 years earlier, giving further support to the 
Veteran's contention that his tinnitus began many years 
earlier. 

In any event, the Veteran has been diagnosed with tinnitus 
by a VA audiologist, and he has credibly testified that his 
tinnitus began while he was in service and has continued to 
the present time.  This is a matter which the Veteran is 
competent to report and therefore the Board concludes that 
satisfactory lay evidence has been presented to establish 
continuity of symptomatology from the Veteran's time in 
service.  Accordingly, the criteria for service connection 
for tinnitus have been met, and the Veteran's claim is 
granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


